Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Hartford Life Insurance Company 200 Hopmeadow Street Simsbury, CT 06089 March 4, 2009 VIA ELECTRONIC TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Hartford Mutual Funds, Inc. File Nos. 333-02381/811-07589 Dear Sir or Madam: Please be advised that in lieu of filing a copy of the form of prospectuses being used in connection with the offering of shares for The Hartford Mutual Funds, Inc. (the “Registrant”), under Rule 497(c) under Securities Act of 1933, as amended (the “1933 Act”), we hereby certify the following pursuant to Rule 497(j) under the 1933 Act: 1. that the form of prospectuses that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in Post-Effective Amendment No. 76 to the Registrant’s registration statement (the “Amendment”) filed on February 26, 2009; and 2. that the text of the Amendment was filed electronically with the Securities and Exchange Commission on February 26, 2009 as part of Post-Effective Amendment No. 76 under the 1933 Act to the Registrant’s registration statement. No fees are required in connection with this filing. If you have any questions concerning this filing, please do not hesitate to contact the undersigned at 860-843-8859. Sincerely, /s/ Michael G. Phillips Michael G. Phillips Senior Counsel cc: Kevin M. Bopp, Esq
